Order and judgment (one paper), Supreme Court, New York County (Herman Cahn, J.), entered June 7, 1995, and judgment, same court (Karla Moskowitz, J.), entered October 30, 1995, which, inter alia, denied applications to confirm arbitration awards of back pay to petitioner union’s grievant members for the period they began out-of-title work until they filed their respective grievances, unanimously affirmed, without costs.
The arbitration clause of the collective bargaining agreement between petitioner union and respondent employer specifically precludes monetary award covering any period prior to the filing of a grievance. The arbitrators, therefore, exceeded their authority in granting such relief to the grievants (Matter of Local 345 of Retail Store Empls. Union [Heinrich Motors], 63 NY2d 985). Concur—Sullivan, J. P., Rosenberger, Wallach and Williams, JJ.